            Case 1:20-cv-08281-JGK Document 22 Filed 06/14/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                                                  20 Civ. 8281 (JGK)
                        Plaintiff,

                 -against-

 JOHN DAVID MCAFEE and
 JIMMY GALE WATSON, JR.,

                        Defendants.



     DECLARATION OF PROOF OF SERVICE OUTSIDE THE UNITED STATES

       I, Jorge G. Tenreiro, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.       I am a member of the Bar of the State of New York.

       2.       I am employed as Senior Trial Counsel in the New York Regional Office of Plaintiff

Securities and Exchange Commission (the “SEC”). I submit this declaration as proof of service of

the Summons and Complaint (D.E. 8, D.E. 1) on Defendant John David McAfee (“McAfee”)

outside the Unites States, pursuant to the Convention on Service Abroad of Judicial and

Extrajudicial Documents in Civil or Commercial Matters (“Hague Convention”).

       3.       I am familiar with the facts and circumstances herein. I submit this Declaration

based upon (i) my personal knowledge, (ii) information provided to me by members of the staff of

the SEC, and (iii) certain other documents that are described herein. Because the SEC submits this

Declaration for the limited purpose of proving service on McAfee, I have not set forth each and

every fact that I know about this matter

       4.       On October 5, 2020, the SEC filed its Complaint against McAfee.

       5.       Since approximately October 5, 2020, McAfee has been detained in a Spanish prison,

in connection with a related criminal case in the Western District of Tennessee, No. 20 Cr. 10029.
             Case 1:20-cv-08281-JGK Document 22 Filed 06/14/21 Page 2 of 3



        6.       On October 20, 2020, the SEC began the process of attempting to serve McAfee in

Spain pursuant to the Hague Convention, as provided for in Federal Rule of Civil Procedure 4(f)(1).

        7.       On October 20, as part of beginning the process of attempting to serve McAfee in

Spain, SEC staff mailed to the relevant Spanish authorities—the Ministerio de Justicia, Subdireccion

General de Cooperacion Juridica International, or Minister of Justice, General Subdivision for

International Judicial Cooperation—the documentation required under the Hague Convention,

namely: (a) United States Department of Justice Form USM-94, Request for Service Abroad of

Judicial or Extrajudicial Documents, and (b) the original English version and Spanish translations of

(i) the SEC’s Complaint (D.E. 1); (ii) the Civil Cover Sheet for this case (D.E. 2); (iii) the Summons

as to McAfee (D.E. 8); (iv) the ECF Rules for the Southern District of New York; and (v) this

Court’s Individual Practices.

        8.       Attached hereto as Exhibit A is a true and correct copy of the original label used by

the SEC to mail the foregoing documents to the relevant Spanish authorities, bearing FedEx

tracking number 771850821958, mailed on October 20, 2020.

        9.       Attached hereto as Exhibit B is a printed true and correct copy of the proof of

service for package bearing FedEx tracking number 771850821958, which I retrieved from FedEx’s

website and which shows that the SEC’s mailing was delivered to the relevant Spanish authorities on

October 22, 2020.

        10.      On December 18, 2020, I spoke via email to a Liaison Magistrate of Spain to the

United States (the “Liaison Magistrate”) to inquire as to the status of the SEC’s efforts to serve

McAfee in Spain pursuant to the Hague Convention.

        11.      At the end of March 2021, the Liaison Magistrate informed me that the relevant

Spanish authorities had effected service of this lawsuit on McAfee pursuant to the Hague

Convention and that, on March 25, 2021, local Spanish authorities had asked that the relevant



                                                   2
          Case 1:20-cv-08281-JGK Document 22 Filed 06/14/21 Page 3 of 3



Spanish authorities remit to the SEC’s Washington, D.C. office their certification that they had

executed the SEC’s request for Hague Convention service on McAfee.

        12.     The SEC’s staff is currently in a mandatory telework posture due to the COVID-19

pandemic.

        13.     On June 2, 2021, a member of the SEC staff of the Office of International Affairs

nevertheless visited the SEC’s office in Washington, D.C. and informed me that he had located a

mailing from the Spanish authorities certifying Hague Convention service on McAfee.

        14.     Attached as Exhibit C is a scanned true and correct copy of the original mailing

from the Spanish authorities to the SEC in Spanish and Catalan. Based on my native fluency in

Spanish, I understand Exhibit C contains, in Spanish and Catalan, the relevant Spanish official’s

certification that she had personally served McAfee with the requested documents on February 10,

2021, including McAfee’s signature acknowledging service. See Ex. C at 13.

        15.     On June 2, 2021, I requested that Exhibit C be translated into English by a

professional translation service.

        16.     Attached as Exhibit D is a true and correct copy of the official English translation

of the documents the SEC received from the Spanish authorities, reflecting the relevant Spanish

official’s certification that she had personally served McAfee with the requested documents on

February 10, 2021, including McAfee’s signature acknowledging service. See Ex. D at 13.

        17.     Attached as Exhibit E is a true and correct copy of the official certificate of

translation with respect to Exhibit C, attaching Exhibit D.

        I declare under penalty of perjury that the foregoing is true and correcpt.

Executed on June 14, 2021
New York, New York

                                                _____________________________
                                                Jorge G. Tenreiro



                                                   3
